Citation Nr: 0604656	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-28 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   
 
2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1948 to 
September 1949, from September 1950 to July 1952, and from 
July 1957 to October 1974.  The appellant seeks benefits as 
his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO decision which denied 
service connection for the cause of the veteran's death and 
denied entitlement to Survivors' and Dependents' Educational 
Assistance benefits under 38 U.S.C.A. Chapter 35.  In January 
2006, the appellant testified at a Board videoconference 
hearing.  


REMAND

The veteran died in February 2003.  The death certificate 
lists the immediate cause of death as chronic obstructive 
pulmonary disease (COPD) due to or as a consequence of colon 
cancer.  At the time of the veteran's death, service 
connection was not established for any disorders.  

The appellant essentially contends that the disorders that 
caused the veteran's death were incurred in service, to 
include as due to Agent Orange exposure.  

The available service personnel records include a DD Form 214 
for a period of service from July 1965 to July 1969.  During 
that period, the veteran received decorations including the 
Vietnam Service Medical.  There was no specific notation as 
to actual service in Vietnam.  The veteran's complete service 
personnel records, which would indicate any such service in 
Vietnam, are not of record.  

The veteran's service medical records show some treatment for 
respiratory and gastrointestinal complaints and no treatment 
for colon cancer.  An April 1951 hospital narrative summary 
noted that the veteran had suffered pneumonia in 1948.  A 
July 1952 entry reported that the veteran had an upper 
respiratory infection.  A February 1963 entry indicated that 
the veteran was seen for complaints including a cough and 
related an impression that included tonsillitis and a cold.  
A May 1967 objective examination report noted that the 
veteran had a pulsatile abdominal mass.  A May 1967 hospital 
narrative summary noted that the veteran was hospitalized for 
a pulsatile abdominal mass found on a physical examination.  
The final diagnosis was observation, surgical, for abdominal 
aneurysm, no disease found.  Treatment entries in November 
1971 and April 1974 referred to gastritis.  

A March 2003 statement from J. R. Conner, M.D., reported that 
he treated the veteran when he was hospitalized the previous 
fall with gastrointestinal bleeding.  Dr. Conner stated that 
the veteran was diagnosed with colon cancer and that he 
underwent a partial colectomy associated with a prolonged, 
complicated, hospitalization.  It was noted that the veteran 
was re-hospitalized that winter with an abdominal abscess and 
that again his stay was fraught with exacerbations of COPD, 
hypertension, diabetes, and altered mental status.  It was 
noted that, ultimately, the veteran developed respiratory 
failure and died.  Dr. Conner commented that it was his 
understanding that the veteran was exposed to Agent Orange 
during his military service, which could be associated with a 
multitude of health problems.  

In an April 2003 statement, the appellant noted that she had 
submitted an authorization form that would allow the RO to 
obtain additional information from Dr. Conner.  She stated 
that Dr. Conner was the only doctor that might have medical 
data to support the claim.  The Board observes that treatment 
records from Dr. Conner are not of record.  

Additionally, at the January 2006 Board hearing, the 
appellant testified that the veteran was treated for lung 
problems, including possibly lung cancer, for several months 
prior to his death.  She stated that the veteran was treated 
at the Southeast Alabama Medical Center.  The appellant also 
indicated that the veteran was treated by Dr. Lattimer at 
that time.  The Board notes that the veteran's death 
certificate indicates that he died at the Southeast Alabama 
Medical Center in February 2003.  The Board observes that 
treatment records from Dr. Lattimer and terminal treatment 
records from the Southeast Alabama Medical Center are not of 
record.  

As there are treatment records from Dr. Connor, Dr. Lattimer, 
and the Southeast Alabama Medical Center, which may be 
pertinent to the appellant's claims, they should be obtained.  

Given such factors, it is the judgment of the Board that the 
duty to assist the appellant with her claims includes 
obtaining the veteran's service personnel records, and 
obtaining additional pertinent treatment records.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
and request copies of the veteran's 
service personnel records.  The results 
of such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the appellant informed 
of any negative results.  

2.  Obtain copies of all medical records 
concerning the veteran's treatment at the 
Southeast Alabama Medical Center, from 
January 2002 to February 2003, including 
records of the veteran's terminal 
hospitalization.  

3.  Obtain copies of the veteran's 
reported treatment from January 2002 to 
February 2003 from Dr. Conner and Dr. 
Lattimer.  

4.  Thereafter, review the appellant's 
claims for entitlement to service 
connection for the cause of the veteran's 
death and entitlement to Survivors' and 
Dependents' Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35.  If 
the claims are denied, issue a 
supplemental statement of the case to the 
appellant and her representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

